DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,038,263. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same scope of the patented invention embodied as a broader claim which would infringe upon the previously patented invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-13, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosseini (Hosseini S.A., Franco De Flaviis, Filipp Capolino. "A highly efficient single fee planar Fabry-Perot cavity antenna for 60GFIz technology". Proceedings of the IEEE International Symposium on Antennas and Propagation. 2012.)
Claim 1 and 16: Hosseini discloses An imaging system and method (fig 1, I. Introduction, Il. Antenna Design) comprising: 
a printed cavity (fig 1, I. Introduction, Il. Antenna Design) comprising: 
a layer having a first surface and a second surface, and defining a plurality of apertures extending between the first surface and the second surface (fig 1, I. Introduction, Il. Antenna Design); and 
a substrate being attached to the first surface of the layer, and being configured to be fed a guided wave location (fig 1 “probe-tip” feeds a signal into waveguides embedded in copper ground plane which feeds slot dipole located substantially central to the substrate layer) that excites the apertures to produce a radiation pattern for illuminating a scene (fig 1, I. Introduction, Il. Antenna Design); and 
at least one antenna configured to generate a signal for imaging based on the illuminated scene (fig 1, I. Introduction, Il. Antenna Design)

Claim 2 and 17: Hosseini discloses the layer comprises copper (fig 1, I. Introduction, Il. Antenna Design).  

Claim 3 and 18: Hosseini discloses the apertures are one of circular and rectangular in shape (fig 1, I. Introduction, Il. Antenna Design).  

Claim 4 and 19: Hosseini discloses the apertures each have a diameter of a wavelength within the substrate divided by about 1.8 (fig 2a)

Claim 5 and 20: Hosseini discloses the apertures each have a diameter of between about 2 millimeters and about 7 millimeters (fig 2a)

Claim 6: Hosseini discloses the substrate is one of a dielectric substrate and an air-filled substrate (fig 1, I. Introduction, Il. Antenna Design)

Claim 7: Hosseini discloses a number of the at least one antenna is 4 (fig 1, I. Introduction, Il. Antenna Design)

Claim 9: Hosseini discloses a coaxial probe and feed operably configured with the substrate (fig 1, I. Introduction, Il. Antenna Design).  

Claim 10: Hosseini discloses a ground plane being attached to the substrate on a side of the substrate that opposes a side of the substrate attached to the layer (fig 1, I. Introduction, Il. Antenna Design).  

Claim 11: Hosseini discloses a coaxial probe and feed operably configured with the substrate and the ground plane (fig 1, I. Introduction, Il. Antenna Design).  

Claim 12: Hosseini discloses the ground plane comprises copper (fig 1, I. Introduction, Il. Antenna Design).  

Claim 13: Hosseini discloses the substrate has first and second surfaces and a plurality of edges between the first and second surface (fig 1, I. Introduction, Il. Antenna Design).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (Hosseini S.A., Franco De Flaviis, Filipp Capolino. "A highly efficient single fee planar Fabry-Perot cavity antenna for 60GFIz technology". Proceedings of the IEEE International Symposium on Antennas and Propagation. 2012.) as applied to claims 1 above, and further in view of Anderson (US 2004/0004576)
Claim 8: Anderson discloses a multilayer slot fed antenna array having plural apertures wherein the apertures are arranged in one of a Mills-Cross pattern, a Fibonacci pattern, and a Golay pattern (fig 1,2, 9, 10). It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Anderson, in order to control polarization of radiated signals (Anderson para 0007, 0023).

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (Hosseini S.A., Franco De Flaviis, Filipp Capolino. "A highly efficient single fee planar Fabry-Perot cavity antenna for 60GFIz technology". Proceedings of the IEEE International Symposium on Antennas and Propagation. 2012.) as applied to claim 1 above and further in view of Yamaguchi (US 2010/0321265).
Claim 14: Hosseini does not disclose a metal layer covering the edges of the substrate.
Yamaguchi discloses a slotted waveguide antenna array comprising a copper layer and a dielectric substrate layer wherein a metal copper layer covering the edges of the substrate (fig 11 elements 10, 20, CF, para 0044). It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Yamaguichi, in order to utilize existing board fabrication technology for controlling antenna radiation efficiency (Yamaguchi para 0042, 0044)

Claim 15: Hosseini discloses the metal layer comprises copper (fig 1, I. Introduction, Il. Antenna Design).  Further Yamaguchi discloses a slotted waveguide antenna array comprising a copper layer and a dielectric substrate layer wherein a metal copper layer covering the edges of the substrate (fig 11 elements 10, 20, CF, para 0044).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648